Exhibit 99.2 FNBH BANCORP, INC. Date Submitted: August 16, 2010 Contact: Mark J. Huber NASDAQ Symbol: FNHM Senior Vice President and Chief Financial Officer (517) 545-2213 FNBH Bancorp, Inc. Announces Second Quarter 2010 Results Management of FNBH Bancorp, Inc., holding company of First National Bank in Howell, announced financial results for the quarter ended June 30, 2010. For the quarter ended June 30, 2010, a net loss of $915,000 was reported compared to a net loss of $12,076,000 for the same period last year. The Corporation reported a net loss for the six months of $1,535,000 compared to a net loss of $12,707,000 for the same period in 2009. President and CEO, Ronald Long, stated Our second quarter results reflect signs of stabilization within our portfolio resulting from improved asset quality as well as improved internal processes for problem loan identification, risk grading, and work-out initiatives that have enabled us to proactively manage the loan portfolio. We are also cautiously optimistic that our improving portfolio metrics are indicative of general stabilization in the local economy. Our provision for loan losses totaled $1,200,000 in the second quarter of 2010 compared to $11,697,000 in the second quarter of 2009. At June 30, 2010, the loan loss reserve was 5.55% of loans compared to 6.97% at June 30, 2009. Nonperforming loans were $33.3 million at June 30, 2010, a decrease from $38.7 million reported at March 31, 2010, $43.7 million at December 31, 2009 and $44.7 million reported at June 30, 2009. Of the $33.3 million in nonperforming loans at June 30, 2010, $14.7 million were paying current in accordance with contractual terms. Despite an improved net interest margin, earnings were negatively impacted by a decrease in net interest income of $463,000 in the second quarter of 2010 compared to the same period in 2009 resulting primarily from a decrease in earning assets. The net interest margin for the six months ended June 30, 2010 was 4.20% compared to 3.88% at June 30, 2009. Average loan balances decreased $46.8 million in the first six months of 2010 compared to average loan balances for the same period in 2009, and average interest bearing deposit balances decreased $52.7 million during this same period. The six month average rate on earning assets decreased to 5.16% at June 30, 2010 from 5.35% in 2009; partially offsetting this variance was a decrease in the average rate paid on deposits to 1.14% in 2010 from 1.80% in 2009. Second quarter 2010 results benefited from non interest expense reductions of $429,000 in salaries and employee benefits due to lower staffing levels in 2010 and severance payments incurred during the same prior year period. FDIC premiums decreased by $104,000 based on lower deposit levels in 2010 and the industry wide FDIC special assessment of $173,000 incurred in June 2009. The impact of these factors was partially offset by higher deposit insurance rates assessed to the Bank in 2010. In addition, second quarter 2010 losses on the sale and valuation of other real estate decreased $273,000 from the same period in 2009. For the three months ended June 30, 2010, tax expense of $61,000 was recognized to adjust the valuation allowance on previously recorded deferred taxes compared to a similar adjustment of $467,000 in the same period of the prior year. At June 30, 2010, total assets were $305 million, a decrease of 15.7% from June 30, 2009. Loans decreased to $250 million, a 16.0% decrease from June 30, 2009. Cash and short term investments, certificates of deposit and investment securities totaled $51.6 million at June 30, 2010, a decrease of $19.1 million, or 27.0% compared with the prior year period. Deposits decreased to $290 million, a 15.7% reduction from June 30, 2009. Capital totaled $12.9 million at June 30, 2010, a decrease of 14.2% from June 30, 2009. At June 30, 2010, the Banks total capital to risk-weighted assets ratio was 6.24% and the Tier One capital ratio was 4.12%. These ratios are significantly below the minimum regulatory capital level requirements of 11.0% and 8.5% as imposed by the OCC under a Consent Order. Long added, While our ability to improve asset quality and reduce non-interest expense have positively impacted our operating performance, our overall earnings continue to suffer from the need to constrain and reduce the size of our asset portfolios. This is due to our current need to improve our capital ratios and maximize liquidity. We are optimistic that the Corporations earnings would improve if we are successful in our efforts to raise additional capital. First National Bank has been Livingston Countys community bank for over 100 years and has eight branches throughout the county. The Companys stock is traded on the NASDAQ Bulletin Board (FNHM) and can be purchased by calling Stifel, Nicolaus & Co., Inc. at (800) 676-0477, Howe Barnes Hoefer & Arnett, at (800) 800-4693, Monroe Securities Inc., at (800) 766-5560 or Hill, Thompson, Magid & Co., Inc. at (866) 291-6316. FNBH Bancorp, Inc. Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Cash and due from banks $ $ Short term investments Total cash and cash equivalents Investment securities: Investment securities available for sale, at fair value FHLBI and FRB stock, at cost Total investment securities Loans held for investment: Commercial Consumer Real estate mortgage Total loans held for investment Less allowance for loan losses ) ) Net loans held for investment Premises and equipment, net Other real estate owned, held for sale Facilities held for sale, net Accrued interest and other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand (non-interest bearing) $ $ NOW Savings and money market Time deposits Brokered certificates of deposit Total deposits Other borrowings - Accrued interest, taxes, and other liabilities Total liabilities Shareholders' Equity Preferred stock, no par value. Authorized 30,000 shares; no shares issued and outstanding - - Common stock, no par value. Authorized 7,000,000 shares at June 30, 2010 and December 31, 2009; 3,161,689 shares issued and outstanding at June 30, 2010 and 3,149,850 shares issued and outstanding at December 31, 2009 Retained earnings Deferred directors' compensation Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ FNBH Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three months ended June 30 Six months ended June 30 Interest and dividend income: Interest and fees on loans $ Interest and dividends on investment securities: U.S. Treasury, agency securities and CMOs Obligations of states and political subdivisions Other securities Interest on certificates of deposit - - Interest on short term investments Total interest and dividend income Interest expense: Interest on deposits Interest on other borrowings - Total interest expense Net interest income Provision for loan losses Net interest income (deficiency) after provision for loan losses ) ) Noninterest income: Service charges and other fee income Trust income Gain on available for sale securities - - Other ) ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy expense Equipment expense Professional and service fees Printing and supplies Computer service fees Amortization expense Director fees FDIC assessment fees Insurance Loan collection and foreclosed property expenses Net loss on sale/writedown of OREO and repossessions Other Total noninterest expense Loss before federal income taxes ) Federal income tax expense (benefit) ) Net loss $ ) $ ) $ ) $ ) Per share statistics: Basic and Diluted EPS $ ) $ ) $ ) $ ) Dividends $ - $ - $ - $ - Basic average shares outstanding Diluted average shares outstanding
